

115 HR 1284 IH: Medicare Patient Access to Hospice Act of 2017
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1284IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Ms. Jenkins of Kansas (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for the recognition of attending
			 physician assistants as attending physicians to serve hospice patients,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicare Patient Access to Hospice Act of 2017. 2.Recognition of attending physician assistants as attending physicians to serve hospice patients (a)Recognition of attending physician assistants as attending physicians To serve hospice patients (1)In generalSection 1861(dd)(3)(B) of the Social Security Act (42 U.S.C. 1395x(dd)(3)(B)) is amended—
 (A)by striking or nurse and inserting , the nurse; and (B)by inserting , or the physician assistant (as defined in such subsection) after subsection (aa)(5)).
 (2)Clarification of hospice role of physician assistantsSection 1814(a)(7)(A)(i)(I) of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I)) is amended by inserting or a physician assistant after a nurse practitioner.
 (b)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2018.
			